DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions, Response to Amendment and Status of Claims
Applicant’s election without traverse of Group I, Claims 1-11, drawn to a method, in the reply filed on June 20, 2022 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, drawn to a titanium boron alloy, there being no allowable generic or linking claim. Further, these claims are also cancelled (see below response to amendment). 
Applicant’s amendments to the claims filed June 20, 2022 are acknowledged. Claim 14 is newly added and Claims 12-13 are cancelled. No new matter has been added.
Claims 1-11 and 14 are currently pending and considered in the office action. 
Priority
Applicant’s claim to priority, in application No. PCT/US17/42619, filed July 18, 2017, and in provisional application No. 62/363,528, filed July 18, 2016, is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekhar (previously cited, US 5590383 A).
Regarding Claim 1, Sekhar discloses a method of forming titanium boron alloys (see Col. 13, line 60) comprising: 
forming a mixture of elemental titanium with elemental boron (see Col. 13, lines 37-40); and 
heating the mixture with a laser (see Col. 13, lines 54-56), wherein 
a power level of the laser is set such that reaction of the elemental titanium with the elemental boron to form a titanium-boron alloy is initiated and self-sustaining (see Col. 13, line 37, “reactant powders”, and Col. 13, lines 57-60). One of ordinary skill in the art would appreciate that the power level of the laser is therefore set such that the heat initiates a reaction between the Ti and B powders which causes the micropyretic reaction front (i.e., self-sustaining reaction).

Regarding Claim 5, Sekhar discloses wherein the molar ratio of the elemental titanium to elemental boron in the mixture is 1:2 (see Table 1, wherein Ti+2B forms TiB2).

Regarding Claim 9, Sekhar discloses wherein the mixture is disposed on the surface of a metal object (see Col. 13, line 36; copper block reads on metal object).

Regarding Claim 10, Sekhar does not expressly disclose wherein the power level of the laser is set such that the newly formed titanium-boron alloy is substantially unmelted during heating of the mixture. However, Sekhar teaches calculating the energies required to form the reactions (see Tables I-IV), and it would be obvious that the power level of the laser be set such that newly formed titanium-boron alloy is substantially unmelted during heating of the mixture in order to form an object of the correct shape and dimension. It would have been obvious to one of ordinary skill in the art to have appropriately set the power level of the laser to not be too high and have it based off the calculated values of energy needed, such that the reaction does not proceed so exothermically that it melts the newly formed product. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. I.

Regarding Claim 14, Sekhar discloses wherein the formed titanium-boron alloy has a porosity of at most 40% (see Col. 1, line 22; see claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, as applied to Claim 1 above, in further view of Bhaduri (US 5188678 A).
Regarding Claim 2, Sekhar discloses wherein forming the mixture comprises milling elemental titanium powder with elemental boron powder (see Col. 13, lines 38-40). While Sekhar does not expressly use the term ‘milling’, it would be obvious to one of ordinary skill in the art to have used milling as a means for the mechanical blending of Sekhar, as milling of powders is an extremely well-known process to those of routine skill in the art.
For example, Bhaduri discloses a similar invention wherein Ti and B powders are milled in order for proper mixing (see Col. 7, lines 38-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used milling for the mechanical blending of Sekhar, as taught by Bhaduri, because milling is particularly common and a well-known method of mechanical blending to those of routine skill in the art, and because milling is suitable for the mixing of Ti and B powders (see teaching by Bhaduri above).

Regarding Claim 3, Sekhar discloses wherein the milling process is optimized by selecting a milling time which creates a substantially uniformly distributed mixture (see Col. 13, line 40). It would be obvious to one of ordinary skill in the art that the blending/milling time of Sekhar which has been chosen is optimized to form a substantially uniformly distributed mixture. Further, it would be obvious to one of ordinary skill in the art to form, and select an appropriate blending time to form, a substantially uniformly distributed mixture as a matter of common sense, as it well-known in the art of powder metallurgy and chemical processes to form homogenous mixtures.

Regarding Claim 4, Sekhar discloses mixing for 15 minutes, but does not disclose wherein the milling process is performed for a time of between about 1 hour and about 3 hours.
Bhaduri further discloses wherein Ti and B powders may be mixed for as long as 14 hours in order to form homogenous mixtures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have milled Ti and B powders within the range of 15 mins to 14 hours, as taught by Sekhar and Bhaduri, for the invention disclosed by Sekhar and Bhaduri. One would be motivated to mill within this duration in order to properly form a homogenous mixture of the powders (see teaching by Bhaduri above). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Further, it would be obvious to one of ordinary skill in the art to mill the powders for the claimed duration because the claimed values are merely an optimum or workable range, and Applicant has not provided criticality to the claimed range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. I

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, as applied to Claim 1 above, in further view of Iten (previously cited, US 2018/0161874 A1).
Regarding Claim 7, Sekhar discloses using a laser, but is silent towards the laser being an ytterbium fiber laser.
Iten teaches a similar invention wherein an ytterbium fiber laser is suitable for the initiation of the reaction of powders (see para. [0074] and para. [0079]), such as those used in Sekhar (see Table 1 of Iten showing reactions of Ti and B to form TiB2; see para. [0127]-[0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ytterbium fiber laser, as taught by Iten, for the invention disclosed by Sekhar. One would be motivated to use this laser because it has been shown to be a suitable type of laser to initiate a self-propagating reaction between the powders of Sekhar. Additionally, this type of laser is well-known in the art and would be easily obtainable for the invention of Sekhar.

Regarding Claim 11, Sekhar is silent towards using the mixture in a SLM device to form a 3D object.
Iten teaches a similar invention wherein exothermic reactive powders, such as those used by Sekhar (see Table 1 of Iten showing reactions of Ti and B to form TiB2; see para. [0127]-[0128]), can be used for additive manufacturing in a SLM device to build a 3D object (see Fig. 1; see para. [0057]-[0058]; see para. [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Sekhar for the SLM additive manufacturing process to form a 3D object, as taught by Iten, in order to build objects of complex shapes with less power and faster speeds than required for normal additive laser sintering (see para. [0023]-[0024] of Iten).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, as applied to Claim 1 above, in further view of Iten (previously cited, US 2018/0161874 A1) and Buller (US 20170304894 A1).
Regarding Claim 8, Sekhar discloses a laser, but is silent towards the operating parameters of the laser. 
Iten teaches a similar invention wherein exothermic reactive powders can be used for additive manufacturing (see para. [0057]-[0058]; see para. [0074]). Iten teaches wherein the reaction of the powders may occur using a laser, such as 40 Watt carbon dioxide laser, and wherein this laser is capable of performing reaction initiation along a scan line (see para. [0089] and para. [0094]; see also Fig. 1). One of ordinary skill in the art would appreciate that a 40 Watt CO2 laser operates at 40W, and therefore within the claimed range.
While Iten discloses that the laser performs a scan, Iten is silent towards a scanning speed between about 2 m/sec to about 7 m/sec.
Buller discloses wherein typical scan speeds and wattages for powder bed additive manufacturing with lasers may be, for example, at least 2000 mm/sec (2m/sec) and from 30W up to 150W, respectively (see para. [0126]-[0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Sekhar for the additive manufacturing process, taught by Iten, in order to build objects of complex shapes with less power and faster speeds than required for normal laser sintering (see para. [0023]-[0024] of Iten).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed parameters of 2m/s or greater scan speeds, as taught by Buller, and laser power of 30-140W, such as 40W, as taught by Buller and Iten, respectively, for the invention disclosed by Sekhar and Iten. One would be motivated to use these parameters because the power is suitable to start the reaction of the powder materials (see teaching by Iten above), and because these power and scan speed parameters are typical of additive manufacturing. 
Additionally, it would be obvious to one of ordinary skill in the art to use these laser parameters as claimed because the claimed values are merely an optimum or workable range, and Applicant has not provided criticality to the claimed range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. I.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (“Metal-Ceramic Composites Based on the Ti-B-Cu Porosity System”) in view of Sekhar (previously cited, US 5590383 A).
Regarding Claim 1, Li discloses a method of forming titanium boron alloys (see Abstract and see Pg. 252, Col. 2, Section II) comprising: 
forming a mixture of elemental titanium with elemental boron (see Pg. 252, Col. 2, Section II); and 
heating the mixture (see Pg. 253, Col. 1, Para. 1), such that reaction of the elemental titanium with the elemental boron form a titanium-boron alloy is initiated and self-sustaining (see Pg. 251, Col. 1, Para. 2; see Pg. 253, Col. 1, Para. 1). One of ordinary skill in the art would appreciate that the heat of the torch is therefore set such that the heat initiates a reaction between the Ti and B powders which causes combustion synthesis to propagate (i.e., a self-sustaining reaction; see also Pg. 252, Col. 2, Section II).
Li discloses using an oxy-acetylene torch to initiate the reaction, but does not disclose wherein the reaction is initiated with a laser.
Sekhar discloses a similar invention wherein a reaction between Ti and B (Col. 13, lines 37-36) may alternatively be initiated by a laser in place of an oxy-acetylene torch (Col. 13, lines 57-60). Sekhar demonstrates that laser initiation is an art recognized equivalent to oxy-acetylene torch initiation. Further, one of ordinary skill in the art would appreciate that the power level of the laser to be used would be set such that the heat initiates a reaction between the Ti and B powders to cause the micropyretic reaction front (i.e., self-sustaining reaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser in place of an oxy-acetylene torch, as taught by Sekhar, for the invention disclosed by Li. One would be motivated to do this because a laser would be more precise, and because the laser is an art recognized equivalent to the torch of Li (see above teaching by Sekhar).

Regarding Claim 6, Li disclose wherein the molar ratio of elemental titanium to elemental boron in the mixture is about 4:1 (see Pg. 252, Col. 2, Section II and Table 1 compositions). One of ordinary skill in the art would appreciate that a weight ratio of Ti:B of 95:5 would be equivalent to a molar ratio of about 4:1.

Regarding Claim 14, Li discloses wherein the formed titanium-boron alloy has a porosity of at most 40% (see Table II porosities for 95:5 Ti:B samples). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735